bJ

\]O'\U\.l>

10
11
12

14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
>l< >l< >!<

UNITED STATES OF AMERICA, Case No. 2:1_5-cr-161-APG-VCF

Plaintiff, ORDER REQUIRING

SUPPLEMENTAL BRIEFING
v.

JEREl\/IY HIGGINS [ECF NO. 73]

Defendant.

 

 

 

 

Defendant Jeremy Higgins moves for early termination of his supervised release ECF
No. 73. The United States Attomey does not oppose, “consistent With the position of the United
States Probation Office.” ECF No. 74 at 1. However, 1 have communicated With Probation
Officer Flores_Who is responsible for supervision of Mr. Higgins_and he reports that the
Probation Office has reconsidered and now opposes early termination Officer Flores points out
that Probation Office policy § 360.20 states that a defendant must remain in compliance for at
least one year, a condition that Higgins does not meet. lt appears that Higgins’ last violation Was
on l\/Iarch 4, 2018, When he failed to report for drug testing. See ECF No. 54 at 4.

Modification of supervised release is governed by 18 U.S.C. § 3583(e). Under that
statute, l first must consider “the factors set forth in section 3553 (a)(l), (a)(2)(B), (a)(2)(C),
(a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).” After examining the section 3553 factors, l may
terminate supervised release “if [l am] satisfied that such action is Warranted by the conduct of
the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

l\/Ir. Higgins has had more than a few violations of his conditions of supervised release.

That Weighs against early termination under the factors set forth in The Judicial Conference on

 

10
11
12

14
15
16
17
18
19
20
21
22

 

 

Criminal Law’s Monograph 109, Supervisz'on of Federal Oyj”enders § 380.10(b)(1)-(9). See also
Unl'tea' States v. Grossz', No. CR-04-40127 DLJ, 2011 WL 704364, at *2 (N.D. Cal. Feb. 18,
2011) (“Mere compliance with the terms of supervised release is what is expected, and without
more, is insufficient to justify early termination.”) (citations omitted).

[E]ven perfect compliance with conditions of release does not qualify as

“exceptionally good behavior” warranting early termination . . . “Model prison

conduct and full compliance with the terms of supervised release is what is

expected of a person under the magnifying glass of supervised release and does

not warrant early termination.’_’_. . . In Unz'z‘ed States v. Medina, the court found that

though defendant's “post-incarceration conduct is apparently unblemished, this

alone cannot be sufficient reason to terminate the supervised release since, if it

were, the exception would swallow the rule.” 17 F.Supp.2d 245, 247 (S.D.N.Y.

1998). Therefore, a defendant must show something “of an unusual or

extraordinary nature” in addition to full compliance
Um`z‘ed States v. Etheria'ge, 999 F. Supp. 2d 192, 196 (D.D.C. 2013) (citations omitted).

1 am encouraged that Mr. Higgins appears to have turned things around in his life, that he
has stayed clean and out of trouble recently, and that his parents remain supportive ECF No. 73
at 2. The fact that Mr. Higgins will remain under state supervision pushes me towards
termination of federal supervision However, his motion does not explain how much longer he
will remain under state supervision

ln order to allow me to better assess the situation, the parties should submit supplemental
briefs. The government should explain whether it still supports early termination despite the

Probation Office’s opposition And Mr. Higgins should explain how much longer he will remain

on state supervision Briefs should be submitted by February 22, 2019.

DATED this 8th day of February, 2019.

I¢,/

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

